Citation Nr: 1716382	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967 and from November 1974 to March 1991.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Houston, Texas.  

In June 2015, the case was remanded for additional development.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that the Veteran desired to withdraw his substantive appeal of his claim for service connection for a right knee condition.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee arthritis, have been met.  38 U.S.C.A. §§ 7105(a); 7108 (West 2014); 38 C.F.R. §§ 20.200; 20.202, 20.204(b) (c) (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  The record shows that the Veteran filed a timely NOD to the December 2008 rating decision denying service connection for a right knee condition.  The Veteran perfected his appeal in January 2012.  

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Further review of the record shows that in a written statement received in September 2016, the Veteran informed the Board that he wished to withdraw the appeal before the Board regarding his knee.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee arthritis.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee arthritis, is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


